                 Case 18-30179-lkg         Doc 90              Filed 08/21/20                     Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS


    In re:                                                 )              In Proceedings
                                                           )              Under Chapter 7
    MICHAEL D. HOLCOMB,                                    )
                                                           )              BK No. 18-30179
             Debtor(s).                                    )


                                                   ORDER

             THIS cause comes before the Court on the Gateway Foundation, Inc.’s

    (“Gateway”) Motion for Leave to File Response. The Court being fully advised in the

    premises, IT IS ORDERED that the MOTION is GRANTED. Gateway is granted leave

    to immediately file its response1 to the Debtor’s Motion for Contempt.

             IT IS FURTHER ORDERED, that Notice of Motion for Leave to File Response

    that was attached to Gateway’s Motion is STRICKEN. Gateway is to appear by phone

    at the telephonic hearing on August 25, 2020 at 9:00 a.m. Gateway is directed to use

    the conference call information for telephonic bankruptcy court hearings posted on the

    Court’s website (www.ilsb.uscourts.gov).

             Counsel for the moving party shall serve a copy of this Order by mail to all

    interested parties who were not served electronically.


ENTERED: August 21, 2020
                                                          /s/ Laura K. Grandy
                                           __________________________________________________________________________________________

                                            UNITED STATES BANKRUPTCY JUDGE/7




1
 The Court notes that Gateway’s response was attached as Exhibit A to its Motion for Leave to File
Response, but the response must be filed and docketed separately. Gateway must file this response
immediately so that it can be addressed with the Debtor’s Motion at the August 25, 2020 Hearing.
